         Case 7:19-cv-00403 Document 62 Filed on 05/07/21 in TXSD Page 1 of 5




                                    UNITED STATES DISTRICT COURT
                                     SOUTHERN DISTRICT OF TEXAS
                                         MCALLEN DIVISION

UNITED STATES OF AMERICA,                               §
                                                        §
           Plaintiff,                                   §
                                                        §
v.                                                      §        CASE NO. 7:19-CV-403
                                                        §
FISHER INDUSTRIES, FISHER SAND                          §
AND GRAVEL CO., AND TGR                                 §
CONSTRUCTION, INC., ET. AL.,                            §
                                                        §
           Defendants.                                  §

    UNITED STATES OF AMERICA’S OPPOSED MOTION FOR LEAVE OF COURT TO
         FILE SECOND AMENDED COMPLAINT FOR INJUNCTIVE RELIEF


           Plaintiff, United States of America (hereinafter “United States”), through the undersigned

Assistant United States Attorney, respectfully requests leave of Court pursuant to Rule 15(a)(2)

F.R.C.P. to file its Second Amended Complaint for Injunctive Relief. 1 In support, the United

States shows the following:

                                           BACKGROUND

           1. The United States filed its Complaint for Injunctive Relief (Docket No. 1) as well as

                Plaintiff’s Emergency Motion for Temporary Restraining Order and Preliminary

                Injunction (Docket No. 5) on December 5, 2019.

           2. On December 16, 2019, the United States filed its First Amended Complaint for

                Injunctive Relief adding Defendant TGR Construction, Inc. as a defendant in the case

                (Docket No. 17).




1
    Attached hereto as Exhibit 1.
      Case 7:19-cv-00403 Document 62 Filed on 05/07/21 in TXSD Page 2 of 5




        3. On September 10, 2020, the Court entered its Rule 16 Scheduling Order (Docket No.

            54). In the Rule 16 Scheduling Order, the Court set May 7, 2021, as the deadline to

            make amendments to pleadings. Pursuant to the Court’s Rule 16 Scheduling Order,

            the United States seeks leave to file its Second Amended Complaint for Injunctive

            Relief to update its facts and claims against the Defendants in this matter.

    REQUEST FOR LEAVE OF COURT TO FILE SECOND AMENDED COMPLAINT

        4. Since the United States filed its First Amended Complaint on December 16, 2019,

            construction of the bollard fence system has been completed along the banks of the Rio

            Grande River on land that was owned by Defendant Neuhaus & Sons, LLC. After the

            construction of the bollard fence system, Defendant Neuhaus & Sons, LLC. transferred

            the land on which the bollard fence system is constructed to Defendant TGR

            Construction, Inc. via special warranty deed. The agreement between Defendant

            Neuhaus & Sons, LLC and Defendant TGR Construction, Inc. contains a reversionary

            clause which has not been exercised by Defendant Neuhaus & Sons, LLC.

            Accordingly, at this time, it does not appear that Defendant Neuhaus & Sons, LLC. is

            a proper defendant in this matter and Defendant Neuhaus & Sons, LLC is not included

            in the attached Second Amended Complaint. 2

        5. Further, after the grading of the riverbank and construction of the bollard fence system,

            seasonal rains and storms caused severe erosion along the riverside of the bollard fence

            system extending all the way to the river. If not properly remediated and maintained,

            the riverbank of the United States will continue to lose land which could lead to a shift

            in the boundary of the United States and Mexico.


2
 The United States will file a motion to dismiss Defendant Neuhaus & Sons, LLC without prejudice pursuant to
Rule 41(a)(2) F.R.C.P.
                                                    Page 2 of 5
      Case 7:19-cv-00403 Document 62 Filed on 05/07/21 in TXSD Page 3 of 5




       6. Finally, the United States alleges that hydraulic models submitted by the Fisher

           Defendants fail to adequately assess and demonstrate the impacts of the bollard fence

           system in a flood event. Accordingly, a hydraulic model was developed by the

           International Boundary and Water Commission which revealed an adverse deflection

           along a portion of the bollard fence system in violation of the standards USIBWC has

           set in implementing the 1970 treaty between the United States and Mexico.

       7. Accordingly, the United States respectfully requests the Court grant leave so that the

           Second Amended Complaint for Injunctive Relief may be filed and entered on the

           Court’s docket.

                                   CERTIFICATE OF CONFERENCE

          Undersigned counsel for the United States attempted to confer with Mark Courtois via

  email on May 6-7, 2021. As of this filing, Mr. Courtois has not indicated whether he is

  opposed to this motion or the attached Second Amended Complaint for Injunctive Relief and

  as such, it is assumed for purposes of this motion that the Fisher Defendants are opposed.

  Undersigned counsel for the United States conferred with Lance Kirby via email on May 6-

  7, 2021 and Defendant Neuhaus & Sons, LLC is not opposed to this motion.

                                                 PRAYER

       The United States prays the Court grant its motion for leave to file its Second Amended

Complaint to properly reflect its updated facts and claims.




                                            Page 3 of 5
Case 7:19-cv-00403 Document 62 Filed on 05/07/21 in TXSD Page 4 of 5




                                       Respectfully submitted,

                                       JENNIFER B. LOWERY
                                       Acting United States Attorney
                                       Southern District of Texas
                                       DANIEL DAVID HU
                                       Chief, Civil Division

                               BY:     s/ E. Paxton Warner
                                       E. PAXTON WARNER
                                       Assistant United States Attorney
                                       Southern District of Texas No. 555957
                                       Texas Bar No. 24003139
                                       1701 W. Bus. Highway 83, Suite 600
                                       McAllen, TX 78501
                                       Telephone: (956) 618-8010
                                       Facsimile: (956) 618-8016
                                       E-mail: Paxton.Warner@usdoj.gov

                                       Attorney in Charge for the United States
                                       of America

                                       And

                                       JOHN A. SMITH, III
                                       Assistant United States Attorney
                                       Southern District of Texas No. 8638
                                       Texas Bar No. 18627450
                                       One Shoreline Plaza
                                       800 North Shoreline Blvd., Suite 500
                                       Corpus Christi, Texas 78401
                                       Telephone: (361) 888-3111
                                       Facsimile: (361) 888-3234
                                       E-mail: john.a.smith@usdoj.gov

                                       Attorney for the United States of America




                              Page 4 of 5
     Case 7:19-cv-00403 Document 62 Filed on 05/07/21 in TXSD Page 5 of 5




                               CERTIFICATE OF SERVICE

       I, E. Paxton Warner, do hereby certify that on May 7, 2021, a copy of the foregoing was
served via ECF and email to the following:

       Mark Courtois
       mjcourtois@fflp.com
       Attorney for the Fisher Defendants

       Lance Kirby
       lakirby@jgkl.com
       Attorney for Neuhaus & Sons, LLC

                                             By:     s/ E. Paxton Warner_____
                                                     E. PAXTON WARNER
                                                     Assistant United States Attorney




                                            Page 5 of 5
